DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/26/22 has been entered.  Claims 1-15 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have almost overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 6/24/22.
Claim Objections
Claim(s) 1, 2, 6-8, 14, 15 is/are objected to because of the following informalities: 
Claim 1 Lines 11-12 “its movement” is recommended to read “a movement”
Claim 8 Line 3 “their movements” needs review for clarity of antecedent basis; currently Claim 1 only recites that that there is movement with the first holding element; it is recommended to use “a,” “the”, “said” with an appropriate noun and not “its” or “theirs”
At the outset, there are multiple instances of improper antecedent basis in the claims based on the amendments; the following recommendations are based on examiner’s understanding that a holding element and its complementary holding element hold only a single weaving accessory in a “cycle” (instead of, for example, distinct weaving accessory on a holding element and another distinct weaving accessory on a complementary holding element); such understanding is based on [0013] “holding element…together with the respectively complementary holding element…handle a longitudinally pretensioned weaving accessory” and [0018] “first holding element 2 and the complementary first holding element 13 can transport a pretensioned heald at its end loops”; any disagreement may warrant at least a 112(b) indefiniteness rejection
Claim 2 Line 6 “a weaving accessory” seems to be in the context of a single push-off element, wherein as best understood, the push-off element would only act upon a single weaving accessory; as such, Claim 2 Line 6 should read “the weaving accessory” for proper antecedent basis with Claim 1 Line 3; however, although reference numerals are not given patentable weight, review is needed whether it should read “a one of the weaving accessory and the further weaving accessory” based on the numerals seemingly associated with both a weaving accessory and further weaving accessory being recited
Claim 6 Line 8 “holding the weaving accessories” is no longer a correct amendment based on at least applicant’s amendment in differentiating a weaving accessory and a further weaving accessory of the weaving accessories; as best understood from [0013] and [0018], Claim 6 Line 8 needs review whether it should read “the weaving accessory and/or the further weaving accessory”
Claim 7 Line 7 “the weaving accessories” needs review whether it should read “the weaving accessory and the further weaving accessory”
Claim 14 Line 4 “a weaving accessory” needs review whether it should read “the weaving accessory and/or the further weaving accessory”
Claim 15 Lines 4-5 “a weaving accessory” needs review whether it should read “the weaving accessory and/or the further weaving accessory”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12 is/are rejected under U.S.C. 112(b).
As previously rejected, Claim 12 recites the limitation “the carrier means (6)…the carrier means (7)” beginning Line 3.  There is insufficient antecedent basis for this limitation in the claim.  The antecedent basis for these elements are established in Claim 2.  However, Claim 12 is dependent on Claim 10 which is dependent on Claims 6 and 1.  Especially as there have been significant amendments to claim dependencies, it is unclear which claim dependencies are incorrect and/or which claims require additional limitations.  For purposes of applying art and providing rejections for Claim 12, Claim 6 is continued to be interpreted to depend on Claim 2, such that Claim 12 dependent on Claim 10 dependent on Claim 6 can depend on Claim 2 for proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (USPN 5282299) in view of Kaufmann et al (USPN 4760628), herein Kaufmann, and Hayward (USPN 1119824).
Regarding Claim 1, Tachibana teaches a device (1) for handling weaving accessories (see Fig. 4; Col. 5 Line 19 "dropper separating mechanism"), the device comprising:
a first holding element (2) for holding a weaving accessory of the weaving accessories (see Fig. 5 for 32a holding 11f; first holding element being magnet 32a of the removing arm 32; weaving accessory of the weaving accessories being Col. 5 Line 44 “foremost dropper 11f” of Col. 6 Line 4 “dropper group 11G”; Col. 6 Lines 55-57 "threaded dropper 11f is attracted by the magnet 32a of the removing arm 32 and moved forward by the removing arm 32"),
wherein the first holding element (2) is configured to be moved cyclically from a supply device (4) (Col. 8 Lines 1-5 "when the separating arm 31 and the removing arm 32 are moved by a predetermined amount and lowered again, they return back to the original stop positions and a single dropper separating operation is complete"; inasmuch as the holding element on removing arm 32 returns back to the original position each time, the movement is cyclic; wherein the supply device is Col. 7 Line 7 “dropper bar 15”),
to transport the weaving accessory in engagement with the first holding element (2) from the supply device (4) (see Fig. 5 for engagement; wherein there is at least some engagement during transport; Col. 6 Lines 55-57).

Tachibana does not explicitly teach a receiving device (5) to which the holding element is moved cyclically.

Kaufmann teaches a receiving device (Col. 2 Lines 29-31 "heddle holder can be used to LOAD …heddles from several adjacent harness frames at a time"; see Figs. 7 and 8; Col. 6 Lines 29-31 "Fig. 7 illustrates drawn-in heddles 22 being loaded on heddle rods 66 of adjacent harness frames 14 from heddle holder 48"; Col. 6 Lines 35-37 involving the lower rods too; wherein a plurality of rails would be rods 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana with a receiving device/rails of Kaufmann as Kaufmann teaches that the movement of heddles (Tachibana teaches Col. 6 Lines 55-57 “moving forward”) would be onto a rail in order to group heddles together in place when the heddle moves on.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tachibana therefore teaches a cyclic movement between supply and receiving device (inasmuch as Tachibana teaches that the heddles move elsewhere and Tachibana already teaches cyclically moving back to an original position from some end position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the receiving device of Kaufmann is at end position, and therefore cyclically moving between supply device and receiving device).

Tachibana does not explicitly teach at least one further holding element (3) for holding a further weaving accessory of the weaving accessories,
and therefore cyclically moving the further holding element cyclically,
to transport the further weaving accessory in engagement with the at least one further holding element (3) from the supply device (4) to the receiving device (5); and
wherein at least the first holding element (2) is configured to complete at least part of its movement between the supply device (4) and the receiving device (5) while the at least one further holding element (3) remains stationary.

Hayward teaches a first holding element (2) and at least one further holding element (3) (see Figs. 1 and 3; page 1 Line 45 "cloth 10"; page 1 Lines 50-53 "clamping jaw 5 swings down upon and engages and clamps the cloth against the lower stationary jaw 2", wherein jaw 5 is a first holding element, jaw 2 being a further holding element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana’s magnet with the clamp of Hayward as a simple substitution of one grip element for another in order to have a more secure grip (between two surfaces instead of only engaging with a single magnet surface).

As such, modified Tachibana teaches a first holding element (2) for holding a weaving accessory of the weaving accessories and at least one further holding element (3) for holding a further weaving accessory of the weaving accessories (inasmuch as Tachibana works in a cycle, there would be a first/further weaving accessory handled, aka a first weaving accessory, a further next weaving accessory of the dropper group 11G, both of which would be handled by both of the first/further holding jaw elements, thereby meeting the claim, wherein at least jaw 5 is involved in holding the first weaving accessory and at least jaw 2 is involved in holding the further weaving accessory)
wherein the first holding element (2) and the at least one further holding element (3) are configured to be moved cyclically between a supply device (4) and a receiving device (5) (Tachibana works in a cycle; whereby changing the engagement means does not change the cycle as taught by Kaufmann),
to transport the weaving accessory in engagement with the first holding element (2) and the further weaving accessory in engagement with the at least one further holding element (3) from the supply device (4) to the receiving device (5) (when clamped, the first weaving accessory is in engagement with at least the first holding element and the further weaving accessory is in engagement with the at least one further holding element between the supply device and receiving device; wherein there is must be at least a moment of engagement between the supply and receiving device inasmuch as the holding element and the receiving device are two different elements); and
wherein at least the first holding element (2) is configured to complete at least part of its movement between the supply device (4) and the receiving device (5) while the at least one further holding element (3) remains stationary (Tachibana’s clamp as taught by Hayward teaches a stationary jaw 2 as the further holding element; as such, during at least the engagement part of the movement, the further holding element is always stationary while the swinging jaw 5 as the first holding element completes at least part of its movement; wherein such movement is between the supply and receiving device as movement between the supply device and receiving device doesn’t occur until after engagement as part of the proper process of moving the dropper(s)).
Regarding Claim 6, modified Tachibana teaches all the claimed limitations as discussed above in Claim 1.
Tachibana Fig. 5 embodiment does not explicitly teach spaced along a common axis (18), a complementary first holding element (13) corresponding to the first holding element (2)
and a complementary further holding element (14) corresponding to the at least one further holding element (3),
wherein the complementary first holding element (13) is movably connected to a carrier means (15) of the complementary first holding element (13) and
the at least one complementary further holding element (14) is movably connected to a carrier means (16) of the at least one complementary holding element (14)
for holding the weaving accessories under tensile stress between the first holding element (2) and the complementary first holding element (13) and/or between the at least one further holding element (3) and the at least one complementary further holding element (14),
wherein the common axis (18) extends orthogonally to a plane in which the first holding element (2) performs its cyclic motion.

However, Tachibana Fig. 5 already shows a holding element for a weaving accessory and a separating arm 31 for every removing arm 32.

Tachibana Fig. 7 embodiment suggests spaced along a common axis (18), a complementary first holding element (13) corresponding to the first holding element (2) (see Fig. 7; Col. 8 Line 19 "plurality of the separating arms 61"; Col. 8 Lines 22-24 "each separating arm 61 is also driven…along the corresponding dropper bar 15").
Inasmuch as Tachibana Fig. 7 has a plurality of separating arms along the machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana Fig. 5 such that it has a plurality of removing arms 32 along the machine, and therefore have a complementary holding element (other arms 32 in/out of the page) corresponding to the first holding element (on arm 32 visible in Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana Fig. 5’s embodiment such that there another arm (and therefore a complementary holding element) along the machine as suggested by Tachibana Fig. 7’s embodiment in order to be able to process multiple heddles among multiple droppers at one time (wherein Kaufmann already taught a plurality of receiving rod devices 66 that would then correspond to these multiple droppers as supply devices).

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tachibana teaches and a complementary further holding element (14) corresponding to the at least one further holding element (3) (inasmuch as modified Tachibana as taught in Claim 1 is duplicated into/out of the page, there is another clamp on an arm 32 in/out of the page and therefore a complementary further holding element jaw 2 corresponding with the further holding element jaw 2 of the clamp that would be on visible arm 32).

Modified Tachibana further teaches wherein the complementary first holding element (13) is movably connected to a carrier means (15) of the complementary first holding element (13) (wherein the holding surface of jaw 5 of Hayward is the carrier means; wherein the complementary first holding element being swinging jaw 5 is connected to its surface, movably so as both the jaw 5 and its surface swings),
the at least one complementary further holding element (14) is movably connected to a carrier means (16) of the at least one complementary holding element (14) (wherein the holding surface of stationary jaw 2 of Hayward is the carrier means; wherein jaw 2 is connected to its holding surface, movably so as the clamp on which jaw 2 is on belongs to arm 32 and arm 32 moves)
for holding the weaving accessories under tensile stress between the first holding element (2) and the complementary first holding element (13) and/or between the at least one further holding element (3) and the at least one complementary further holding element (14) (wherein the clamps are capable of holding weaving accessories amongst the first holding element and the complementary first holding element),
wherein the common axis (18) extends orthogonally to a plane in which the first holding element (2) performs its cyclic motion (see Fig. 7 wherein the common axis is perpendicular to the movement of the arm 32 of Fig. 5).
Regarding Claim 8, modified Tachibana teaches all the claimed limitations as discussed above in Claim 6.
Modified Tachibana further teaches wherein the first holding element (2) and the at least one further holding element (3) are disposed in a first plane and perform their movements in the first plane (see Hayward, wherein jaws 2 and 5 are in a plane, wherein jaw 5 moves in that plane; wherein the movement of jaw 2 is stationary movement).
Regarding Claim 9, modified Tachibana teaches all the claimed limitations as discussed above in Claim 8.
Tachibana further teaches wherein the complementary first holding element (13) and the at least one complementary further holding element (14) are disposed in a second plane and perform their movements in this second plane (modified Tachibana’s complementary jaws 2, 5 into/out of the page of Fig. 5 as taught by Tachibana Fig. 7 are therefore in a second plane; wherein jaw 5 moves in the second plane; wherein the movement of jaw 2 is stationary movement).

Tachibana Fig. 7 further suggests and a distance between the first and second planes is adjustable (Col. 8 Lines 22-24 “each separating arm 61 is also driven to move back and forth along the corresponding dropper bar 15”).
Inasmuch as each individual separating arm 61 can move, wherein Tachibana Fig. 5 indicated an arm 32 for every separating arm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana such that each arm 32 can individually move, for greater freedom in the process, and therefore that a distance between the two arms can change and therefore be adjustable.

Regarding Claim 13, Tachibana teaches a method for handling weaving accessories ((if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for structure corresponding to method, see Fig. 4; Col. 5 Line 19 "dropper separating mechanism"), comprising:
cyclically moving a first holding element (2) for a weaving accessory of the weaving accessories from a supply device (4) (for first holding element-- (see Fig. 5 for 32a holding 11f; first holding element being magnet 32a of the removing arm 32; weaving accessory of the weaving accessories being Col. 5 Line 44 “foremost dropper 11f” of Col. 6 Line 4 “dropper group 11G”; Col. 6 Lines 55-57 "threaded dropper 11f is attracted by the magnet 32a of the removing arm 32 and moved forward by the removing arm 32"; for cyclically moving-- Col. 8 Lines 1-5 "when the separating arm 31 and the removing arm 32 are moved by a predetermined amount and lowered again, they return back to the original stop positions and a single dropper separating operation is complete"; inasmuch as the holding element on removing arm 32 returns back to the original position each time, the movement is cyclic; wherein the supply device is Col. 7 Line 7 “dropper bar 15”),
to transport the weaving accessory in engagement with the first holding element (2) from the supply device (4) (see Fig. 5 for engagement; wherein there is at least some engagement during transport; Col. 6 Lines 55-57).

Tachibana does not explicitly teach a receiving device (5) to which the holding element is moved cyclically.

Kaufmann teaches a receiving device (Col. 2 Lines 29-31 "heddle holder can be used to LOAD …heddles from several adjacent harness frames at a time"; see Figs. 7 and 8; Col. 6 Lines 29-31 "Fig. 7 illustrates drawn-in heddles 22 being loaded on heddle rods 66 of adjacent harness frames 14 from heddle holder 48"; Col. 6 Lines 35-37 involving the lower rods too; wherein a plurality of rails would be rods 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana with a receiving device/rails of Kaufmann as Kaufmann teaches that the movement of heddles (Tachibana teaches Col. 6 Lines 55-57 “moving forward”) would be onto a rail in order to group heddles together in place when the heddle moves on.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Tachibana therefore teaches a cyclic movement between supply and receiving device (inasmuch as Tachibana teaches that the heddles move elsewhere and Tachibana already teaches cyclically moving back to an original position from some end position, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the receiving device of Kaufmann is at end position, and therefore cyclically moving between supply device and receiving device).

Tachibana does not explicitly teach cyclically moving at least one further holding element (3) for a further weaving accessory of the weaving accessories;
to transport the further weaving accessory in engagement with the at least one further holding element (3) from the supply device (4) to the receiving device (5);
wherein at least the first holding element (2) completes at least part of its cyclic movement between the supply device (4) and the receiving device (5) while the at least one further holding element (3) remains stationary.

Hayward teaches a first holding element (2) and at least one further holding element (3) (see Figs. 1 and 3; page 1 Line 45 "cloth 10"; page 1 Lines 50-53 "clamping jaw 5 swings down upon and engages and clamps the cloth against the lower stationary jaw 2", wherein jaw 5 is a first holding element, jaw 2 being a further holding element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tachibana’s magnet with the clamp of Hayward as a simple substitution of one grip element for another in order to have a more secure grip (between two surfaces instead of only engaging with a single magnet surface).

As such, modified Tachibana teaches cyclically moving a first holding element (2) for a weaving accessory of the weaving accessories and at least one further holding element (3) for a further weaving accessory of the weaving accessories between a supply device (4) and a receiving device (5) (inasmuch as Tachibana works in a cycle, there would be a first/further weaving accessory handled, aka a first weaving accessory, a further next weaving accessory of the dropper group 11G, both of which would be handled by both of the first/further holding jaw elements, thereby meeting the claim, wherein at least jaw 5 is involved in holding the first weaving accessory and at least jaw 2 is involved in holding the further weaving accessory; furthermore, as Tachibana works in a cycle, changing the engagement means does not change the cycle as taught by Kaufmann),
to transport the weaving accessory in engagement with the first holding element (2) and the further weaving accessory in engagement with the at least one further holding element (3) from the supply device (4) to the receiving device (5) (when clamped, the first weaving accessory is in engagement with at least the first holding element and the further weaving accessory is in engagement with the at least one further holding element between the supply device and receiving device; wherein there is must be at least a moment of engagement between the supply and receiving device inasmuch as the holding element and the receiving device are two different elements); and
wherein at least the first holding element (2) completes at least part of its cyclic movement between the supply device (4) and the receiving device (5) while the at least one further holding element (3) remains stationary (Tachibana’s clamp as taught by Hayward teaches a stationary jaw 2 as the further holding element; as such, during at least the engagement part of the movement, the further holding element is always stationary while the swinging jaw 5 as the first holding element completes at least part of its movement; wherein such movement is between the supply and receiving device as movement between the supply device and receiving device doesn’t occur until after engagement as part of the proper process of moving the dropper(s)).

Examiner Notes
Claim(s) 2-5, 7, 10, 11, 14, 15 as best understood from the disclosure, is/are free of art.
Claim(s) 12, as best understood from the disclosure, is/are free of art, but is/are currently questioned under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969. The examiner can normally be reached M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732   
                                                                                                                                                                                                     
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732